Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ms. Sarah Frederick on 02/09/2022.
The application has been amended as follows: 
In the claims: 
Claim 5, line 3 “a transition metal” has been replaced with -- one or more transition metals--; 
Claim 5, line 5, before “one”, --the--  has been inserted; 
Claim 5, line 12, “15≤L/D≤100”  has been replaced with --15≤L/D≤70--. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the applied closest prior art Ivanova et al. (Tailoring the Morphology of Mesoporous Titania Thin Films through Biotemplating with Nanocrystalline Celloluse, Journal of The American Chemical Society, Feb 17, 2014, vol. 136, page 5930-5937), Kelyp (Sol-Gel Synthesis and Characterization of mesoporous TiO2 Modified with Transition metal ions (Cu, Ni, . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUN LI whose telephone number is (571)270-5858. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUN LI/Primary Examiner, Art Unit 1759